AFFIRM; and Opinion Filed September 11, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01461-CR
                                     No. 05-13-01462-CR

                           KENNETH AVERY FARR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-55168-V, F13-57650-V

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                Opinion by Justice Lang-Miers

       Kenneth Avery Farr waived a jury, pleaded guilty to theft of property less than $1,500,

having two prior theft convictions, and forgery by check.        See TEX. PENAL CODE ANN.

§§ 31.03(a), (e)(4), 32.21(b), (d) (West 2011 & Supp. 2014). Also, in each case, appellant

pleaded true to two enhancement paragraphs alleging prior state jail felony convictions. After

finding appellant guilty, the trial court assessed punishment at four years’ imprisonment for the

theft and five years’ imprisonment for the forgery. See TEX. PENAL CODE ANN. § 12.425(a)

(West Supp. 2014). On appeal, appellant’s attorney filed a brief in which she concludes the

appeals are wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

       We affirm the trial court’s judgments.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

131461F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


KENNETH AVERY FARR, Appellant                      Appeal from the 292nd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01461-CR       V.                        F13-55168-V).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


KENNETH AVERY FARR, Appellant                      Appeal from the 292nd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01462-CR       V.                        F13-57650-V).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -4-